

117 S2273 IS: Keep the Watchdogs Running Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2273IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Braun (for himself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo authorize Inspectors General to continue operations during a lapse in appropriations, and for other purposes. 1.Short titleThis Act may be cited as the Keep the Watchdogs Running Act.2.Inspector General oversight during lapse in appropriationsSection 6(g) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(4)Notwithstanding any other provision of law and in addition to any other authority, during a lapse in appropriations, an Inspector General may incur obligations in advance of appropriations—(A)for such amounts as may be necessary and at a rate for operations and under the authority and conditions as provided in the most recently enacted appropriations Acts; and(B)to perform the duties of the Office with respect to any program and operation of the establishment that continues during the lapse in appropriations..